          Case 2:18-cv-04673-SPL Document 26 Filed 03/22/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
         Faculty Executive Council of the           No. CV-18-04673-PHX-SPL
 9       Maricopa County Community College
         District, et al.,
10                                                  ORDER
                            Plaintiffs,
11
12       v.

13       Maricopa County Community College
         District, et al.,
14
                            Defendants.
15
              This case is part of the Mandatory Initial Discovery Pilot project (“MIDP”) being
16
     conducted in the District of Arizona under General Order 17-08. Under the MIDP, parties
17
     must respond to mandatory initial discovery subjects early in the litigation and before
18
     traditional discovery begins under the Federal Rules of Civil Procedure. General Order
19
     17-08, ¶ (A)(2). The parties are to address their compliance with the MIDP in their
20
     Rule 26(f) report and at the Rule 16 case management conference. Id., ¶ (A)(9).
21
              The General Order provides that “[a] party seeking affirmative relief must serve its
22
     responses to the mandatory initial discovery no later than 30 days after the first pleading
23
     filed under Rule 12(a) in response to its complaint, counterclaim, crossclaim, or third-party
24
     complaint.” Id., ¶ (A)(6). It further provides that “[a] party filing a responsive pleading,
25
     whether or not it also seeks affirmative relief, must serve its initial discovery responses no
26
     later than 30 days after it files its responsive pleading under Rule 12(a).” Id.1
27
28   1
           These requirements do not apply if the parties certify that no discovery will be
     conducted in the case, and may be extended for 30 days if the parties jointly certify to the
       Case 2:18-cv-04673-SPL Document 26 Filed 03/22/19 Page 2 of 2



 1          Having considered the parties’ stipulation (Doc. 25) and good cause appearing, the
 2   Court will grant a one-time extension for Defendants to respond to the complaint. Because
 3   the effectiveness of the MIDP depends in part on early disclosures, the Court will not grant
 4   additional extensions. Thus, the parties’ obligations to produce the information called for
 5   in the MIDP will be triggered by Defendants’ response to the complaint after the extension.
 6          IT IS ORDERED that the Stipulation to Extend (Doc. 25) is granted. Defendants’
 7   time to respond to the complaint is extended to April 23, 2019. No further extensions will
 8   be granted.
 9          Dated this 22nd day of March, 2019.
10
11
12                                                    Honorable Steven P. Logan
13                                                    United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Court that they are seeking to settle the case and have a good faith belief that it will be
     resolved within 30 days of the due date for their responses. Id.

                                                -2-
